Exhibit 10.5
lyblogo1.jpg [lyblogo1.jpg]




July 22, 2020
Torkel Rhenman
[Address omitted]


Dear Torkel,
On May 27, 2020, the Compensation Committee of the Board of Directors for
LyondellBasell Industries N.V. (the “Company”) confirmed that the definition of
“Retirement” under the LyondellBasell Industries Long-Term Incentive Plan (“LTI
Plan”) that was effective at your date of hire (July 10, 2019) will be applied
to each of your current and future equity grants under the LTI Plan. At your
date of hire, “Retirement” under the LTI Plan was defined as follows:
“Retirement” means a Participant’s voluntarily initiated termination of service
on or after the earliest of (i) age 65, (ii) age 55 with 10 years of
participation service credited under the qualified defined benefit pension plan
maintained by the Company or an Affiliate in which the Participant is eligible
to participate, (iii) the time of retirement as defined in a written agreement
between a Participant and a Participating Employer, or (iv) outside the U.S.,
the time when retirement is permitted and the Participant is eligible to receive
a company retirement benefit under applicable law with respect to the
Participant’s primary place of employment (as determined by the Committee in its
sole judgment).
Upon termination of employment due to ”Retirement,” your awards under the LTI
Plan will vest on a pro rata basis, and any Restriction Period shall lapse, as
provided in the applicable Award Agreement. Any unvested awards shall be treated
as provided in the applicable Award Agreement.
This letter does not amend your Award Agreements under the LTI Plan, but affirms
your eligibility for “Retirement” based upon the definition above. Accordingly,
all terms and conditions of such Award Agreements will remain in full force and
effect. Further, all capitalized terms not defined herein will have the same
meaning as set forth in the LTI Plan.
In the event the definition of “Retirement” is amended in the future for other
similarly situated executives participating in the LTI Plan and would result in
more favorable treatment for “Retirement,” the “Retirement” definition in the
respective Award Agreement shall supersede the definition outlined in this
letter.
This letter will remain in force with the Company’s Executive Services team.
Please contact Dennis Varghese at 713-309-4316 or execserv@lyb.com should you
have questions.


Sincerely,


/s/ Dale Friedrichs
Dale Friedrichs
SVP, Human Resources

